943 S.W.2d 937 (1997)
Mack Jay CASNER, Relator,
v.
Honorable Tom ROSAS, Justice of the Peace, Precinct Three, of El Paso County, Texas, Respondent.
No. 08-97-00090-CV.
Court of Appeals of Texas, El Paso.
March 27, 1997.
Mack Jay Casner, El Paso, for Relator.
Tom Rosas, El Paso, pro se.
Before BARAJAS, C.J., and McCLURE and CHEW, JJ.

OPINION ON MOTION FOR LEAVE TO FILE PETITION FOR WRIT OF MANDAMUS
PER CURIAM.
This is an original proceeding in mandamus. The relator, defendant in the underlying lawsuit proceeding in the justice court below, seeks a writ of mandamus from this Court requiring the justice of the peace to grant the relator's motion for change of venue. *938 We find that we lack jurisdiction to consider the relator's mandamus.
The District Courts have appellate and original jurisdiction of all actions, proceedings, and remedies, except in cases where exclusive, appellate, or original jurisdiction may be conferred by Constitution or other law on some other court, tribunal, or administrative body. TEX. CONST. art. V, § 8. The Texas Government Code confers mandamus jurisdiction over district and county courts, but not justice courts, upon the Courts of Appeals. TEX.GOV'T CODE ANN. § 22.221(b)(Vernon Supp.1997). Accordingly, we find that we are without jurisdiction to entertain the relator's petition for writ or mandamus against the respondent Justice of the Peace and we deny leave to file the petition.